Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 1 of 67




  EXHIBIT A
                                  Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 2 of 67
                                                                                                                                      _
SUMMONS CIVIL                                                                                                          STATE OF CONNEGTICU7                                                                                                               =
Jl}CV 1 Red: 2 13 -                    2.                                                                                                                                                                                               See page 2 for mstnictions ..
                                                                                                                        SU PERIOR'COURT'                                                                        :
c:Ga §§ 51-346 51=347, 51-349, 514S0 '5245a,                                                         .. ..                " WyyW.~udict goy
52,48; 52 259 - P B'Secs &1 through 3-21 8-1
                                                                                                                        officer BY AUTHORITY.OF THE
          amount;;,legal lnterest or~property m demand not lncludmg interest:arid. hr; ,-': TO Any.;proper
~:costs Isaess tFian $2 5U0:                                                      '                  :.STATE    OF CONNECTICUT         you;are hereby
 X:"X' rf ariiourtt;- legal mterest or property in, demand;:, not includmg: interest and:.; ..' ;%' :' _; commanded to mak~e due:aridaegal ser,nce ofy
~.`costs Is; $2 5U0 or more -                                                 '                        "this Suriimons and attachied:'Cornplalnt'; µ :.;:: .~•.:'
           ,...~                  .. . - . ...; -                                                         :                                            r
     X" if daiming othe..r relief,in. addition.to or.ln_Ileu; of"money or damages.                                                           .M
                  ....: .. . : . ..... ...: : . :. ....:.' . _.....        - ..: .                  _... . .
. Addi•ess-of court derk vufiere: wdE and: other:papers: shall tie f~i~ : (Number st~eet,: town _and z~p code) .: .;SelePtione: number of derk (witlr .%: ~R
                                                                                                                                                          etu m  •." (. Must.tie:a:Tuesda
                                                                                                                                                              : .Date:  , . . .: - ..
 (GG S. §§ 51448 51350)
                                        ;
 95 Washington Stn~et, Hartford, CT 06106-                                                                         ( 860 ~548 2700                  :.•August .                     : 27 , 2                                                                                                                                   019
  ,..:: ..           . .. .,.-....                     :...._       ..... .             ._: ._....                              . ..               _                                                                                                  . : -monzF..
 X Judiaal Distnet                                                                                   At. (fown'm wMch wntis n tumable) (CG.S: §§ 51~46.:51349)" :=: ""''= Caae.type code='(See liston page 2)
            ..• ' - `-'" '                                      GA       „                                 :.
   Housing sessiori                                             Nuinbec_                             HalRford              ~                                                 Ma)or- C. -: , Mmor;, 20
                :..::..":: ::::: ;;: =:, ,:;:-.:.::.: -:. .: .:.. .,- .:.: ,. :                                                                                           .::.:' .:. :... ...... .... . . .:
 For.tiie
  -.      Plarntiff
           :           s:.. lease:enterahe
                  (. ),.P.._   ....:............
                                   :"          _.              a earance'of:
                                                             ..PP          :1                                                                                                      -
Name and address of attomey; law firm                  selF-represented :(Number, street, ,towo,andsip-code) : w: :.                                                                                                           _••~ .'               Juns numtier (ro be enmred by atromeyonly)
                                    . .or.plaintiff-if
                                          _                                  -.                   .                                                                                                                                                                                  -
 NeiL.Johnson,
    _          Esq P O Box.55;_ .Tolland;. Connecticut
                                            .   -      06084. :                                                                                                   ..          . _ .~- ... ,,...                                                    102940-.
                                                                                            =` S nature
                                                                                                                                                                                              ._                                               , •_,, -                                                         . •-
TelePhone number
            .    (wdh;arne
                   ._ .    code) : -                                                              ~9: . . of Plaintiff
                                                                                                                   . ..(If-self-reP iesented)                                   , ;: : :, y`_ •
                                                                                                                                                                                           - --
                            `                                                                                                                                                        ,.                                                                                                      -
( 860 ~ 527-9611 ' •

 Number of Plaintiffs -,. 1                                         Number,of;Defendant5 ' 1`:                                                 "            ~ Form JD=CV-2 attached-for additional paitles
        Partles .               .- ,.Name`(Casi.F~irst Middlelnidal):and Address of Each;perty_(Number, St/eet; P.O..Box; Towri; State,,Zip, Counb}f, ifno! US.4)
                                                                                              >,      .. •..., ; .                                              P=01
         Fl~                     Name Ben~tez, Angel
        P~intrtf                 Aadiess 7 Dougtas °Street .
                                        Halitford,;CT 06114"`
                                                         ..
                                                                                                             i
                                                                                                                            ..- .~ -;~:•-, •:
                                                                                                                                                                                                                                    `
   -       . . .. ... .. --, .. v....: ....    .. . : .. a~..._::.. ....                    - .--••          •
        .. ~ ~. . ..:      :             •    .. . .":.'
                                                     . . ....:h:. .      ...                   . . .. . . . . .'            ~~         ~'.. . •i- ~: ~-' ! '- ~ :: ~               ....••...-': : .'.:-.: -:...: _...' ~~~ :~ :.-~:: .:.                                                 -                -
       Addrtton-:
                al                Name.-                                                                                                                                                                                                                                      ..
              •                                                                                                        ..                      ,                 ..       •                                                                    ...
        Plaintrtf                                 ;.                                                              .                                                                        - •..                                                                      •.: ... .                                            ,

        ' F~rst                  Name             Good2Go lnsurance Inc                                                                                                         --
       Defendant:                77,                                         ; $uite 250 BIue:Bell, PA:19422
                                                  A ertt fo~ Servtce::Co : rattons;Service:Com an ; 50Weston Stn~et, Hattford; CT_06120                                                                                          -_
                                                                                                                                                                                       _                                                                                                 ~<-.y,•`-
       `
    Addrtional
                           Address.            z ~£                                                                                                    ,
    Defendant                 .-   -            • ~:                                                                     `•                                                                                                                                                                                     ~:
               ., . . .                          .                                                .             . .      •.,~..    ~ . ; ...                    . 4 :_:                                                                                                                                        ",:•.
                            .
         •. . . ......... ., . me. ,-:,...:;~  _ .. ....,
                                                      .-..w'.                                    •-->_ >r -.:. T•:'              , : ~k -                                              -                                   _                                                                                           :;~~ ~_ : -
                    ...   -.             .. . _ .-. _..: :, ' ----,
                                        .,
                                             ....
                                                                                                     •-  •    '  -,, : :~:~•
                                                                                                                        • • :•..             -
                                                                                                                                                                 ::~
                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                     -
  , AddiUonal
     ,                 .. .. ..                 -.. . .                                             : -. • .-                                                                                      -
                           Address:
    Defendant
                                                  .,      •      ^.•3.        '                                                                                                                                                                                   '           ~ i:              -_-!'                                 '       .
         _..,'"',           ..- . _..                                        ---.:                                                                                             . _                                                                                                           -.'~'y.a~.                           - /1I
                                                                                                                                                                                                                                                                                                                                11~       .
                   Name:         '. ' .. • e• -
                            .~; ..                                                                                                                 . ....      • ..ti
                                                                                                                                                                 ~?c• •                            _                                                          _                                                                 L/-v~
   _AddRional: :' __:... ..              .- • --                                                       -                                                                                                                                                                                                  A l•
                   Add ress.'                                                                                               -                                                                                                       -                                                                                                 -
   =Defe a -              -
           ....   ...
          .-.. ......:               ...._ . ... ... .. ..                                  .... .                                                                                                                                                                                       _                                 ..
               .. .....                -. ..:.
                                    _:.:....
      , • _.       •:'. : .
 Notice to=Each-:Defendant                                                                         ~                                                                                       .
             , _ ,-   _ ~.                                                                         .-.
 1. YOU ARE:BEING _SUEiJ: This paper:is
                               .        a Summons m a:iawsuit:-7he
                                                        : ,.-.. complaint aQBched to these papers states the daims that each plaintiff is making :
       against you in this lawsud
 2•'To be notfied.of filrther proceedmgs you or;yourattomey must;hle a fonn called an "Appearanoe".with the; derk of.the above-named:Court
                                                                                                                                      ..   at the atiove
   Court address;on or;befoFe ttie seoond day after the,above Retum Dafe The Retum_ Date'is'nof a heanng date: You do not have to come fo court:on the
       Retum Date unless'you ~eceive a separate notice telhng.you to come to court
 3 If:you or your attomey do not file a,written Appearanoe ;forrn;.on time a ~udgment maybe enten:d.against you,by"defauR.'7tie "Appearance" forin may be'
       obtained at the Cowt address above or at www~ud cf gov under, Court Fonns:'
 4. If you believe thaf you have insuranceahat may,cover the daim that is benig made against you m this iawsurt youshouid irnmediately contad.your
    insurance represenfatnre Otherac4on:you may; have to take is, described.in the _Connediotit`Prachce Book which:inay be found:in;a'superior court:law
       library or on-hne at'=www~udct v: ~der ourt Ruies.'                                                                                                                                 -           -
 5;Ifyou have yuesUons a                                      S"_ o                     nd:Complamt youshould talk,to an attomey.quicldy.. The Clerli.of CouR is, not aiiowed to'give advice oe:
                                                                                            s                                                                                                                                                                         -
       1" al uestion                                                                                        -'
 Sighi                 :.                                                                                   X' ~Commiss~oner of tfie ' Name of Person'Si9nin9at l_eft                                                                                                                         Date s ned"
                                                                                                                                                                                                                                                                                                   ~9
                                                                                                               Supe►ior Court'• -.
                  _-..,                                                                                            Assistant-Clerk...._.:                    Neil Johnson,
 If-this'Summ ~s si             b                                                                                                                                                                                                                                  For. Couft Use Onty
 a The signi has            n d e s th                                    IalntiQ(s) w111 not oe aenied access to the courts                                                                                                                                  Fae D~
                                                                                                               :.                                                                                                                 :.:. .                                       ~
 b It,istfie nessponsi ility of the ; I                              §)-to see ttiat sennce Is made:ut-thiei manner
                                                                                                             j      provtded by:law                                                                                ~
 c.The'Cierk is not peripitted:to:give any legai advicein connecbori wdh any lawsud :                                                                                                                                                                                                                          {'                     s
 d. 7he Clerk signing;this Summons at the request:of the;Plaintlff(s) is nof're"sponsible:in enyway for;any errors omissioris. ;
    m the Suminons any allegations contained in the Complaint;o~ the sennce of the Summons or Complamt                           `
                                                                                                                                                                                                                                                                          X-A TEST .                                              f
 I ceitlfy I haVe
               ._ read:and                             ~n~ (~►~-Re?~~n~~n~
                                                                  . .                                                                                                                                                                                                       ;~'
      =
 understand
     -,..      the aboVe
 Name and address.of person n~ogmzed to prosecute m,the amount of 5250:                                                                                          _                 t
 Marissa Waseleslu,124                                                                                                                                                                                                                         8TA                     ~~                    C
           :.__.     . Je fferson                                                 ..             :Ha        vrd; Connecticut 06106 ;                                                                                   `
 Signetl=(Oficiab?o                - iocogni ii '                                                                                                             Cornmiss~dne%ofthe                               Date                                           DodcetNumber ..                                              t. , c,
                                                                                                                                                           x supenorcourt ..
                  ..                                                                                                                                      Assistant:Cleik                                                                                                                                              r
      ,.,.:.
-.-, _..-      , .:..w,:... ...
           ,..~~.•:..                       '                                                _        _ ...             .
     .-                                                                                 ~'               _:.,. -         .;.              -.•• P'a e:1:_o-f.2 - :-.:::,                                                                                                       -                                  ..,
           . . ,- s . . a. ,- -,.:.
                              -- • ._ .< -.:, .: _ - >                                                                                                                                                     _
                           .<-~:. .- ....: ..: :. -: :.                       :                   --.-,.
                                                                                                           .. .                               (.- 9,        -)._ - - _                                                               --                   -
             - ... -.... .. -                                                          •.                                                                     :;z:':~          -               -               -                           -                                                     -                -
   •.-:....
      . :..         .. _     . :..: ._ ...d._..
                                           ._
        ~   .         -     . , . ..                   .. . . .          .        .                    .~         ..        ;              .                    ,. ,."k-;•Zy..: ...s . .... .                              .. . -                         .:S`-                                  _         _
      Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 3 of 67




RETURN DATE: AUGUST 27, 2019                            .     SUPERIOR COURT
ANGEL BENITEZ                                           .     J.D. OF HARTFORD
                                     ~
vS.                                                     .     AT HARTFORD
OMNI INSURANCE "GOOD2G0
INSURANCE, INC.", ET AL                                 .     AUGUST 6, 2019



                                     ,
                                         COMPLAINT



COUNT I: DIRECT ACTION (CONNECTICUT GENERAL STATUTE 38A-321)


       1. On or about June 19, 2015; the plaintiff, Angel Benitez was operating his
scooter, proceeding in a southerly direction on Washington Street, a public street or
                                     ~
highway located in the town of Hartford, Connecticut, approaching its intersection with
Allen Place Apartments.
       2. On said dated, Henry Jemison was operating a motor vehicle owned by the
defendant Saprina Jemison, with her permission as a family car. The defendant, Henry
Jemison was proceeding in a northerly direction on Washington Street, a public street or
highway; the defendant, Henry Jemison attempted to make a left turn into Allen Place
Apartments and collided with the plaintiff's scooter.
       3. Said collision was caused by the neglect and reckless conduct of the
defendant, Henry Jemison.

      4. The plaintiff, Angel Benitez,was injured as a result of the Henry Jemison's
negligence and reckless conduct.

                                             1
       Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 4 of 67




         5. The plaintiff, Angel Benitez obtained a judgment against the Henry Jemison

and Saprina Jemison, on June 24, 2019, Docket No.: HHD-CV17-6078587-S, pursuant
to the Court Order attached hereto as Exhibit "A".
         6. More than thirty (30) days laave lapsed and payment has not been received.

         7. The plaintiff brings this action pursuant to the Direct Action Statute C.G.S. 38a-
321.

         8. The defendant, Good2Go Insurance, Inc a/k/a Omni Insurance, hereinafter

referred to as OMNI, provided automobile insurance coverage to the defendants
Saprina Jemison and Henry Jemison, pursuant to a Connecticut contract for automobile

insurance coverage.
         9. The insurance contract purported to contain a disclaimer as allowed under

Connecticut Law, pursuant to Connecticut General Statutes section 38a-334(d).
         10. The policy, attached hereto as Exhibit "B" and the Endorsement, attached
hereto as Exhibit "C" do not comply with the requirements of Connecticut General
Statutes section 38a-334(d). The endorsement is not specific in nature, nor is it signed
                                       ,
and endorsed by the applicant.
         11. The insured signed an "Application" for insurance, attached hereto as Exhibit
"D." The application is referenced in the policy and is clearty called an application.
         13. The defendant's failure to secure a disclaimer of coverage for Henry
Jemison, in compliance with Conneaticut General Statutes 38a-334(d), required the
defendant provide defense and coverage for the claim; the defendant declined to do so,
pursuant to a letter attached hereto as Exhibit "E".
         14. Wherefore, the defendant OMNI is liable for the full judgment ordered by the

Court against it's insureds Henry and Saprina Jemison, as referenced in paragraph 5
above.
                                               2
       Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 5 of 67




COUNT II CUPIA BY CUTPA

       1. Paragraphs 1-14 of Count One are hereby made paragraphs 2-15 of this
Count II as if fully set forth herein.
       16. The "Application" attached hereto as Exhibit "D" constitutes an estimate,
illustration, circular, or statement, sales presentation, omission, or comparison within the
meaning of Connecticut Unfair Insurance Practices Act (CUIPA), pursuant to
Connecticut General Statutes section 38a-816(1)(a).

       17. Said "Application" contained and constitutes a misrepresentation and false
advertisement of an insurance policy disclaimer contract.
       18. The negligent misrepreseptations are contained within the "Application",
Policy and Endorsement.
       19. The disclaimer statements were made by the defendant OMNI as a
misrepresentation of fact.
       20. The defendants knew or should have known that a disclaimer pursuant to an

"Application" and not an endorsement does not comply with C.G. S. 38a-334(d) for
obtaining automobile insurance.
       21. The insured relied on the misrepresentation contained in the "Application" in
agreeing to pay a premium for coverage, when in fact the insured could have acquired
insurance coverage from another company that would not have disclaimed her husband
from coverage and provide a defense and coverage for the accident that resulted in a
verdict against her and her husband.
       22. The application attached hereto as Exhibit "D" is a violation of C.G.S. 38a-

816(8) in that it is a misrepresentation in insurance applications. The insurer made false
      Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 6 of 67




and or fraudulent statements and representation as to coverage in said application, for
the purpose of obtaining a fee, money, and other benefit from the insurer in writing a
disclaimer policy in violation of Connecticut law.
      23. Wherefore, the plaintiff claims the "Application" is not part of the policy or
                                     i
endorsement and therefore constitutes a misrepresentation of coverage required under
Connecticut law to cover a spouse and resident relatives, which the "Application"
purports to disclaim.
       24. Every disclaimer policy written by the defendant, Omni Insurance, in
Connecticut follows the same format of the application being signed and not the
endorcement.
       25. The foregoing conduct is a violation of CUIPA, which constitutes a violation of
the Connecticut Unfair Trade Practices Act (CUTPA) C.G.S. 42-110b(a).
       26. The plaintiff brings this action pursuant to C.G.S. 42-110g class action to
represent himself and all other persQns similarly situated who were injured by a person
insured under defendant OMNI's disclaimer policy, who suffered injuries and is a
resident of the State of Connecticut 6r was injured in this State.




                                          The




                                                      Juris No.: 102940


                                             ,
                                                                                 •

                                                                     . .. ~ ;~       ~•~ ;   •
                                                               /      +
       Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 7 of 67




       WHEREFORE, Plaintiff claims one or more of the following forms of relief:


COUNT 1
1. Damages;
2. Costs;
3. Attorney Fees; and
4. Such other and further relief as in law and equity this Court may further provide.


Count 2
1. Damages;
2. Costs;
3. Attorney Fees;
4. Punitive Damages;
5. Such other and further relief as in law and equity this Court may further provide; and
6. Class action status.




                                          The




                                             5
                                                                       -        •            i - ~

                                                                                              , .
                                                               /   •       ~~       : y;`Y
       Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 8 of 67




RETURN DATE: AUGUST 27, 2019                          .      SUPERIOR COURT
ANGEL BENITEZ                                         .      J.D. OF HARTFORD

VS.                                                   .      AT HARTFORD
 OMNI INSURANCE "GOOD2G0
 INSURANCE, INC.", ET AL                              .      AUGUST 6, 2019


                       STATEMENT OF AMOUNT IN DEMAND

      The plaintiff claims money danhages in excess of fifteen thousand dollars
($15,000.o0), plus interest and costs.

                                         The




                                           n.
                                                                 TRUE COPY TTEST;t

                                                                        ~ ~~SON
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 9 of 67




                       Exhibit "A"
          Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 10 of 67



                                                                                                       ORDER 415596
DOCKET NO: HHDCV 176078587S                                          SUPERIOR COURT
BENITEZ, ANGEL                                                      JUDICIAL DISTRICT OF HARTFORD
  V.                                                                  AT HARTFORD
JEMISON, SAPRINA Et Al
                                                                    6/12/2019




ORDER REGARDING:
05/21/2019 111.00 PROPOSED ORDER

The foregoing, having been heard by the Court, is hereby:
•' ~ '

After a hearing in damages:
1. Concerning defendant Saprina Jemison, the vehicle owner, as to economic damages, the court finds
that the plaintiff is entitled to recover economic damages in the amount of $83,487.34. As to
noneconomic damages, the court finds that the plaintiff is entitled to recover $250,000.00. Total damages
awarded are $333,487.34.
2. As to defendant Henry Jemison, the operator of the vehicle, as to economic damages, the court finds
that the plaintiff is entitled to recover economic damages in the amount of $83,487.34. As to
noneconomic damages, the court finds that the plaintiff is entitled to recover $250,000.00. In view of the
felony conviction of this defendant resulting from the subject incident, these amounts are trebled
pursuant to General Statutes Sec. 14-295. As trebled, the total damages awarded are $1,000,462.12.
3. Costs are awarded in the amount of $1,053.05.
4. If no collateral source hearing pursuant to General Statutes § 52-225a (b) is requested within ten days,
judgment may enter in the above-stated amounts.

Per order of the court (Shapiro, J) 6/12/2019
sao/ac on 6/12/20198

Judicial Notice (JDNO) was sent regarding this order.

                                                              415596
                                                              Judge: ROBERT B SHAPIRO
This document may be signed or veiified electronically and has the same validity and status as a document with a physical
(pen-to-paper) signature. For more information, see Section I.E. of the State of Connecticut Superior Court E-Services
Procedures and Technical Standards (https://jud.ct.gov/external/super/E-Services/e-standards.pdf), section 51-193c of the
Connecticut General Statutes and Connecticut Practice Book Section 4-4.




HHDCV176078587S 6/12/2019                                                                                      Page 1 of 1
uase lietatt - tir11)-1; v 1 i-bU /2SJI5 /-J                                               https://efile.eservices. j ud.ct.gov/CaseDetaiUAttyCaseDetail.aspx.
                           Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 11 of 67

                                                 111.00 05/21/2019 P        PROPOSED ORDER Q                                                  No
                                                                             RESULT Order 6/12/2019 HON ROBERT SHAPIRO

                                                 111.86 06/12/2019 C        ORDER EP                                                          No
                                                                             RESULT.• Order 6/12/2019 HON ROBERT SHAPIRO

                                                 112.00 05/28/2019 P        MILITARY AFFIDAVIT E9                                             No
                                                                      t      Saprina Jemison
                                                 113.00 05/28/2p19 P        MILITARY AFFIDAVIT EP                                             No
                                                                             Henry Jemison
                                                 114.00 06/05/2019 C       LIST OF EXHIBITS (JD-CL-28/JD-CL-28a) ®                            No

                                                 115.00 06/24/2019 C       JUDGMENT AFTER COMPLETED TRIAL TO THE COURT                        No
                                                                           - HEARING IN DAMAGES
                                                                             RESULT HON ROBERT SHAPIRO



                                                                            Scheduled Court Dates as of 08/05/2019
                                                            HHD-CV17-6078587-S - BENITEZ, ANGEL v. JEMISON, SAPRINA Et AI
                                                  #   Date          Time          Event Descrintion                                 Status
                                                                                  No Events Scheduled


                                               Judicial ADR events may be heard in a court that is different from the court where the case
                                               is filed. To check location information about an ADR event, select the Notices tab on the
                                               top of the case detail page.

                                               Matters that appear on the Short Calendar and Family Support Magistrate Calendar are
                                               shown   as scheduled court events on this page. The date displayed on this page is the date
                                               of the calendar.
                                                                      1
                                               AII matters on a family support magistrate calendar are presumed ready to go forward.

                                               The status of a Short Calendar matter is not displayed because it is determined by markings
                                               made by the parties as required by the calendar notices and the civilg or famil standing
                                               orders. Markings made electronically can be viewed by those who have electronic access
                                               through the Markings History link on the Civil/Family Menu in E-Services. Markings made by
                                               telephone can only be obtained through the clerk's office. If more than one motion is on a
                                               single short calendar; the calendar will be listed once on this page. You can see more
                                               information on matters appearing on Short Calendars and Family Support Magistrate
                                               Calendars by going to the Civil/Familv Case Look-U        page and Short Calendars By Juris
                                               NumbendP or By Court Location9P.

                                               Periodic.changes to terminology that do not affect the status of the case may be made.
                                               This list does not constitute or replace official notice of scheduled court events.

                                               Disclaimer: For civil and family cases statewide, case information can be seen on this
                                               website for a period of time, from one year to a maximum period of ten years, after the
                                               disposition date. If the Connecticut Practice Book Sections 7-10 and 7-11 give a shorter
                                               period of time, the case information will be displayed for the shorter period. Under the
                                               Federal Violence Against Women Act of 2005, cases for relief from physical abuse, foreign
                                               protective orders, and. motions that would be likely to publicly reveal the identity or location of
                                               a protected party may not be displayed and may be available only at the courts.




                                                                           Copyright © 2019, State of Connecticut Judicial Branch




3 of 3                                                                1
                                                                                                                                             8/6/2019, 9:52 AM
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 12 of 67




                        Exhibit     6"'6"
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 13 of 67




                              mni
                             .nsurance Group


                     Personal
                    Auto Policy
                               .



                  Omni Insurance
                       Company

                               .




              CONNECTICUT

              Form 0906          Connecticut (01 /09)
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 14 of 67


              Personal Auto Policy Cover Sheet —
                            Connecticut
              Your personal auto insurance policy is a legal
              contract between you and your insurance
              company.

             READ YOUR POLICY CAREFULLY. This
             cover sheet provides only a brief outline of
             some of the important features of your policy.
             This is not the insurance contract and only the
             actual policy provisions will control. The policy
             itself sets forth, in detail, the rights and
             obligations of both you and your insurance
             company. IT IS THEREFORE IMPORTANT
             THATYOU READYOUR POLICY
             CAREFULLY.

             The following is an index of the major
             provisions of your policy. Page numbers refer
             to the location of these provisions in the policy.
             Amendatory endorsements may be attached to
             your policy to modify these provisions or
             provide you with additional coverage(s).

                          INDEX
                  MAJOR POLICY PROVISIONS

             AGREEMENT ................................................1

             DEFINITIONS ................................................1

             PART A - LIABILITY COVERAGE ................5
                Insuring Agreement
                Supplementary Payments
                Exclusions
                Limit of Liability
                Out of State Coverage
                Financial Responsibility
                Other Insurance
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 15 of 67


            PART B - MEDICAL PAYMENTS
            COVERAGE.................................................11
               Insuring Agreement
               Exclusions
               Limit of Liability
               Other Insurance
            PART C- UNINSURED 1 UNDERINSURED
            MOTORISTS COVERAGE ..........................13
               Insuring Agreement
               Exclusions
               Limit of Liability
              Other Insurance
               Arbitration
              Uninsured Motorist Conversion Coverage
            PART D- COVERAGE FOR DAMAGE TO
            YOURAUTO ................................................20
               Insuring Agreement
               Limited Transportation Expenses
              Exclusions
              Limit of Liability
              Payment of Loss
              Loss Payable Clause
               No Benefit to Bailee
              Other Sources of Recovery
              Appraisal

            PART E - YOUR DUTIES AFTER AN
            ACCIDENT OR LOSS .................................27
            PART F - GENERAL PROVISIONS ............ 28
               Bankruptcy
               Changes
               Fraud
               Legal Action Against Us
               Our Right to Recover Payment
               Policy Period and Territory
               Termination
               Transfer of Your Interest in This Policy
               Two or More Auto Policies




                                        ,t
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 16 of 67


                             ENDORSEMENTS
                 (Only those listed in the Declarations are
                         effective on your policy)

              0906-2 RENTAL REIMBURSEMENT /
              TRANSPORTATION EXPENSES .............:..35

              0906-3 TOWING AND LABOR COSTS
              COVE R AG E .................................................36

              0906-4 STATED AMOUNT
              COVERAGE.................................................36

              0906-6 CUSTOMIZING EOUIPMENT
              COVERAGE (Additional Equipment) ........ 37

              0906-8 NAMED DRIVER EXCLUSION ...... 38

             0906-9 NAMED NON-OWNER
             COVERAGE.................................................39
                   Definitions
                   Liability Coverage
                   Medical Payments Coverage
                   Uninsured/Underinsured Motorists Coverage

             0906-10 ADDITIONAL INSURED -
             LESSOR......................................................42

             0906-11 SUSPENSION OF COVERAGE ...43

             0906-12 REINSTATMENT OF
             INSURANCE................................................43

             0806-16 FEDERAL EMPLOYEES USING
             AUTOS IN GOVERNMENT BUSINESS ...... 44


                This list is not inclusive. There may be other
                  endorsements attached to your policy.

                    READ YOUR POLICY AND ALL
                  ENDORSEMENTS TO YOUR POLICY
                           CAREFULLY.

             Form 0906                           Connecticut (01/09)

                                           iii
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 17 of 67


                    PERSONAL AUTO POLICY

              AGREEMENT
              In return for payment of the premium and
              subject to all the terms of this policy, we
              agree with you as follows:

              DEFINITIONS
              A. Throughout this policy, you and your refer
                 to the named insured shown in the
                 Declarations; and
                  1. The spouse; or
                 2. A party who has joined in a civil union
                     with the named insured recognized
                     under Connecticut law;
                 if a resident of the same household.
                 If the spouse or party who has joined in a
                 civil union with the named insured ceases
                 to be a resident of the same household
                 during the policy period or prior to the
                 inception of this policy, the spouse or such
                 party will be considered you and your
                 under this policy but only until the earlier
                 of:
                 1. The end of 90 days following the
                     spouse's or such party's change of
                     residency;
                 2. The effective date of another policy
                     listing the spouse or such party as a
                     named insured; or
                 3. The end of the poiicy period.
              B. We, us and our refer to the Company
                 providing this insurance.
              C. For purposes of this policy, a private
                 passenger type auto, pickup or van shall
                 be deemed to be owned by a person if
                 leased:
                 1. Under a written agreement to that
                     person; and
                 2. For a continuous period of at least 6
                     months.
              Other words and phrases are defined. They
              are in boidface when used.
              D. Bodily injury means bodily harm, sickness
                 or disease, including death that results.
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 18 of 67


            E. Business includes trade, profession or
               occupation.
            F. Diminution in value means the actual or
               perceived loss in market or resale value
               which results from a direct or accidental
               loss.
            G. Family member means a person related
               to you by blood, marriage or adoption who
               is a resident of your household. This
               includes a ward or foster child.
            H. Occupying means:
               1. In;
               2. Upon; or
               3. Getting in, on, out or off.
            I. Property damage means physical injury
               to, destruction of or Ioss of use of tangible
               property.
            J. Trailer means a vehicle designed to be
               pulled by a:
               1. Private passenger auto; or
               2. Pickup or van.
               It also means a farm wagon or farm
               implement while towed by a vehicle listed
               in 1. or 2. above.
            K. Your covered auto means:
               1. Any vehicle shown in the Declarations.
               2. A newly acquired auto.
               3. Any trailer you own.
               4. Any auto or trailer you do not own
                   while used as a temporary substitute
                   for any other vehicle described in this
                   definition which is out of normal use
                   because of its:
                   a. Breakdown;
                   b. Repair;
                   c. Servicing;
                   d. Loss; or
                   e. Destruction.
                   This Provision (K.4.) does not apply to
                   Coverage For Damage To Your Auto.
            L. Newly acquired auto:
               1. Newly acquired auto means any of
                   the following types of vehides you
                   become the owner of during the policy
                   period:

                                   2
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 19 of 67


                   a. A private passenger auto; or
                   b. A pickup or van, for which no other
                       insurance policy provides coverage,
                       that: .
                       (1)Has a Gross Vehicle Weight
                          Rating of 10,000 Ibs. or less; and
                       (2)Is not used for the delivery or
                          transportation of goods and
                          materials unless such use is:
                          (a) Incidental to your business
                               of installing, maintaining or
                               repairing furnishings or
                               equipment; or
                          (b) For farming or ranching.
                2. Coverage for a newly acquired auto is
                   provided as described below. If you ask
                   us to insure a newly acquired auto after
                   a specified time period described below
                   has elapsed, any coverage we provide
                   for a newly acquired auto will begin at
                   the time you request the coverage.
                   a. For any coverage provided in this
                       policy except Coverage For Damage
                       To Your Auto, a newly acquired
                       auto will have the broadest
                       coverage we now provide for any
                       vehicle shown in the Declarations.
                       Coverage begins on the date you
                       become the owner. However, for this
                      coverage to apply to a newly
                       acquired auto which is in addition
                      to any vehicle shown in the
                      Declarations, you must ask us to
                      insure it within 14 days after you
                      become the owner.
                      If a newly acquired auto replaces a
                      vehicle shown in the Declarations,
                      coverage is provided for this vehicle
                      without your having to ask us to
                      insure it.
                   b. Collision Coverage for a newly
                      acquired auto begins on the date
                      you become the owner. However,
                      for this coverage to apply, you must
                      ask us to insure it within:

                                   3
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 20 of 67


                     (1)14 days after you become the
                         owner if the Declarations indicate
                         that Collision Coverage applies to
                         at least one auto. In this case, the
                         newiy acquired auto will have
                         the broadest coverage we now
                         provide for any auto shown in the
                         Declarations.
                     (2) Four days after you become the
                         owner if the Declarations do not
                         indicate that Collision Coverage
                         applies to at least one auto. If
                         you comply with the 4 day
                         requirement and a Ioss occurred
                         before you asked us to insure
                         the newiy acquired auto, a
                         Collision deductible of $500 will
                         apply.
                  c. Other Than Collision Coverage for a
                     newiy acquired auto begins on the
                     date you become the owner.
                     However, for this coverage to apply,
                     you must ask us to insure it within:
                     (1)14 days after you become the
                         owner if the Declarations indicate
                         that Other Than Collision
                         Coverage appiies to at least one
                         auto. In this case, the newiy
                         acquired auto will have the
                         broadest coverage we now
                         provide for any auto shown in the
                        Declarations.
                     (2) Four days after you become the
                        owner if the Declarations do not
                        indicate that Other Than Collision
                         Coverage applies to at least one
                         auto. If you comply with the 4
                        day requirement and a loss
                        occurred before you asked us to
                        insure the newiy acquired auto,
                        an Other Than Collision
                        deductible of $500 will apply.
           M. Throughout this policy, minimum limits
              refers to the following limits of liabiiity as
              required by Connecticut law, to be

                                   4
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 21 of 67


                provided under a policy of automobile
                liability insurance:
                1. $20,000 for each person, subject to
                    $40,000 for each accident, with respect
                    to bodily injury; and
                2. $10,000 for each accident with respect
                    to property damage.


                PART A - LIABILITY COVERAGE

             INSURING AGREEMENT
             A. We will pay damages for bodily injury or
                property damage for which any insured
                becomes legally responsible because of
                an auto accident. Damages include
                prejudgment interest awarded against the
                insured. We will settle or defend, as we
                consider appropriate, any claim or suit
                asking for these damages. In addition to
                our limit of liability, we will pay all defense
                costs we incur. Our duty to settle or
                defend ends when our limit of liability for
                this coverage has been exhausted by
                payment of judgments or settlements. We
                have no duty to defend any suit or settle
                any claim for bodily injury or property
                damage not covered under this policy.
             B. Insured as used in this Part means:
                1. You or any family member for the
                    ownership, maintenance or use of any
                    auto or trailer.
                2. Any person using your covered auto.
                3. For your covered auto, any person or
                   organization but only with respect to
                   legal responsibility for acts or omissions
                   of a person for whom coverage is
                   afforded under this Part.
               4. For any auto or trailer, other than your
                   covered auto, any other person or
                   organization but only with respect to
                   legal responsibility for acts or omissions
                   of you or any family member for
                   whom coverage is afforded under this
                   Part. This Provision (13.4.) applies only
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 22 of 67


                  if the person or organization does not
                  own or hire the auto or traiier.

             SUPPLEMENTARY PAYMENTS
             We will pay on behalf of an insured:
             1. Up to $100 for the cost of all bail bonds
                 required because of an accident or traffic
                law violation.
            2. Premiums on appeal bonds and bonds to
                release attachments in any suit we
                defend.
            3. Interest accruing after a judgment is
                entered in any suit we defend. Our duty to
                pay interest ends when we offer to pay
                that part of the judgment which does not
                exceed our limit of liability for this
                coverage.
            4. Up to $200 a day for loss of earnings, but
                not other income, because of attendance
                at hearings or trials at our request.
            5. Other reasonable expenses incurred at
                our request.
            We will:
            1. Arrange, upon your request, for the
                issuance of a bond to reiease an
                attachment. However, the amount of the
                bond will not be greater than the limits of
                liability for Liability Coverage.
            2. Pay all expenses incurred by an insured
                for first aid to others at the time of the
                accident.
            These payments will not reduce the limit of
            liability.

            EXCLUSIONS
            A. We do not provide Liability Coverage for
               any insured:
               1. Who intentionally causes bodiiy injury
                  or property damage.
               2. For property damage to property
                  owned or being transported by that
                  insured.
               3. For property damage to property:
                  a. Rented to;
                  b. Used by; or
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 23 of 67


                   c. In the care of;
                   that insured.
                   This Exclusion (A.3.) does not apply to
                   property damage to a residence or
                   private garage.
                4. For bodiiy injury to an employee of
                   that insured during the course of
                   employment. This Exclusion (A.4.) does
                   not appiy to bodiiy Injury to a
                   domestic employee unless workers'
                   compensation benefits are required or
                   available for that domestic employee.
                5. For that insured's liability arising out of
                   the ownership or operation of a vehicle
                   while it is being used as a public or
                   livery conveyance. This Exclusion
                   (A.5.) does not apply to a share-the-
                   expense car pool.
                6. While employed or otherwise engaged
                   in the business of:
                   a. Selling;
                   b. Repairing;
                   c. Servicing;
                   d. Storing; or
                   e. Parking;
                   vehicles designed for use mainly on
                   public highways. This includes road
                   testing and defivery. This Exclusion
                   (A.6.) does not apply to the ownership,
                   maintenance or use of your covered
                   auto by:
                   a. You;
                   b. Any family member; or
                   c. Any partner, agent or employee of
                       you or any famiiy member.
                7. Maintaining or using any vehicie while
                   that insured is empioyed or otherwise
                   engaged in any business (other than
                   farming or ranching) not described in
                   Exclusion A.6.
                   This Exclusion (A.7.) does not appiy to
                   the maintenance or use of a:
                   a. Private passenger auto;
                   b. Pickup or van; or


                                    7
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 24 of 67


                   c. Trailer used with a vehicle described
                      in a. or b. above.
               8. Using a vehicle without a reasonable
                  belief that that insured is entitled to do
                  so. This Exclusion (A.8.) does not apply
                  to a family member using your
                  covered auto which is owned by you.
               9. For bodily injury or property damage
                  for which that Insured:
                  a. Is an insured under a nuclear energy
                      liability policy; or
                  b. Would be an insured under a
                      nuclear energy liability policy but for
                      its termination upon exhaustion of its
                      limit of liability.
                  A nuclear energy liability policy is a
                  policy issued by any of the following or
                  their successors:
                  a. Nuclear Energy Liability Insurance
                      Association;
                  b. Mutual Atomic Energy Liability
                      Underwriters; or
                  c. Nuclear Insurance Association of
                      Canada.
            B. We do not provide Liability Coverage for
               the ownership, maintenance or use of:
               1. Any vehicle which:
                  a. Has fewer than four wheels; or
                  b. Is designed mainly for use off public
                      roads.
                  This Exclusion (13.1.) does not apply:
                  a. While such vehicle is being used by
                      an Insured in a medical emergency;
                  b. To any traiier; or
                  c. To any non-owned golf cart.
               2. Any vehicle, other than your covered
                  auto, which is:
                  a. Owned by you; or
                  b. Furnished or available for your
                      regular use.
               3. Any vehicle, other than your covered
                  auto, which is:
                  a. Owned by any famiiy member; or
                  b. Furnished or available for the
                      regular use of any family member.
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 25 of 67


                   However, this Exciusion (13.3.) does not
                   apply to you while you are maintaining
                   or occupying any vehicle which is:
                   a. Owned by a famiiy member; or
                   b. Furnished or available for the
                      regular use of a famiiy member.
                4. Any vehicle, Iocated inside a facility
                   designed for racing, for the purpose of:
                   a. Competing in; or
                   b. Practicing or preparing for;
                   any prearranged or organized racing or
                   speed contest.

             LIMIT OF LIABILITY
             A. The limit of liability shown in the
                Declarations for each person for Bodily
                Injury Liability is our maximum limit of
                liability for all damages, including damages
                for care, loss of services or death, arising
                out of bodiiy Injury sustained by any one
                person in any one auto accident. Subject
                to this limit for each person, the limit of
                liability shown in the Declarations for each
                accident for Bodily Injury Liability is our
                maximum limit of liability for all damages
                for bodiiy Injury resulting from any one
                auto accident.
                The limit of liability shown in the
                Declarations for each accident for Property
                Damage Liability is our maximum limit of
                liability for all property damage resulting
                from any one auto accident.
                This is the most we will pay regardless of
                the number of:
                1. Insureds;
                2. Claims made;
                3. Vehicles or premiums shown in the
                    Declarations; or
                4. Vehicles involved in the auto accident.
             B. No one will be entitied to receive dupiicate
                payments for the same elements of loss
                under this coverage and:
                1. Part B or Part C of this policy; or
                2. Any Underinsured Motorists Coverage
                    provided by this policy.
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 26 of 67


            OUT OF STATE COVERAGE
            If an auto accident to which this policy applies
            occurs in any state or province other than the
            one in which your covered auto is principally
            garaged, we will interpret your policy for that
            accident as follows:
            A. If the state or province has:
                t. A financial responsibility or similar law
                    specifying limits of liability for bodiiy
                   injury or property damage higher than
                    the limit shown in the Declarations,
                    your policy will provide the higher
                    specified limit.
                2. A compulsory insurance or similar law
                   requiring a nonresident to maintain
                   insurance whenever the nonresident
                   uses a vehicle in that state or province,
                   your policy will provide at least the
                   required minimum amounts and types
                   of coverage.
            B. No one will be entitled to duplicate
                payments for the same elements of Ioss.

            FINANCIAL RESPONSIBILITY
            When this policy is certified as future proof of
            financial responsibiiity, this policy shall
            comply with the law to the extent required.

            OTHER INSURANCE
            If there is other applicable liability insurance
            we will pay only our share of the loss. Our
            share is the proportion that our limit of liability
            bears to the total of all applicable limits.
            However, any insurance we provide for a
            vehicle you do not own, including any vehicle
            while used as a temporary substitute for your
            covered auto, shall be excess over any other
            collectible insurance uniess it is a vehicle
            insured under a policy affording coverage to a
            named insured engaged in the business of
            selling or repairing motor vehicles. If this
            occur.s and the accident arises out of the
            operation of such vehicle by you or a famiiy
            member who is neither the person engaged
            in such business nor such person's

                                    10
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 27 of 67


              employee or agent, we will provide primary
              insurance.


                 PART B - MEDICAL PAYMENTS
                          COVERAGE

              INSURING AGREEMENT
              A. We will pay reasonable expenses incurred
                 for necessary medical and funeral services
                 because of bodiiy injury:
                 1. Caused by accident; and
                 2. Sustained by an insured.
                 We will pay only those expenses incurred
                 for services rendered within 3 years from
                 the date of the accident.
              B. Insured as used in this Part means:
                 1. You or any famiiy member:
                    a. While occupying; or
                    b. As a pedestrian when struck by;
                    a motor vehicle designed for use mainly
                    on public roads or a trailer of any type.
                 2. Any other person while occupying
                    your covered auto.

             EXCLUSIONS
             We do not provide Medical Payments
             Coverage for any insured for bodiiy injury:
             1. Sustained while occupying any motorized
                vehicle having fewer than four wheels.
             2. Sustained while occupying your covered
                auto when it is being used as a public or
                livery conveyance. This Exclusion (2.)
                does not apply to a share-the-expense car
                pool.
             3. Sustained while occupying any vehicle
                Iocated for use as a residence or
                premises.
             4. Occurring during the course of
                employment if workers' compensation
                benefits are required or available for the
                bodiiy injury.
             5. Sustained while occupying, or when
                struck by, any vehicle (other than your
                covered auto) which is:

                                    I1
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 28 of 67


               a. Owned by you; or
               b. Furnished or available for your regular
                  use.
           6. Sustained while occupying, or when
               struck by, any vehicle (other than your
              covered auto) which is:
               a. Owned by any famiiy member; or
               b. Furnished or available for the regular
                  use of any famiiy member.
              However, this Exclusion (6.) does not
               apply to you.
           7. Sustained while occupying a vehicle
              without a reasonable belief that that Insured
              is entitled to do so. This Exclusion (7.) does
              not apply to a famify member using your
              covered auto which is owned by you.
           8. Sustained while occupying a vehicle
              when it is being used in the business of
              an insured. This Exclusion (8.) does not
              apply to bodiiy injury sustained while
              occupying a:
              a. Private passenger auto;
              b. Pickup or van; or
              c. Trailer used with a vehicle described in
                  a. or b. above.
           9. Caused by or as a consequence of:
              a. Discharge of a nuclear weapon (even if
                  accidental);
              b. War (deciared or undeclared);
              c. Civil war;
              d. Insurrection; or                  I
              e. Rebellion or revolution.
           10. From or as a consequence of the
              following, whether controlled or
              uncontrolled or however caused:
              a. Nuclear reaction;
              b. Radiation; or
              c. Radioactive contamination.
           11. Sustained while occupying any vehicle
              located inside a facility designed for
              racing, for the purpose of:
              a. Competing in; or
              b. Practicing or preparing for;
              any prearranged or organized racing or
              speed contest.

                                  12
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 29 of 67


              LIMIT OF LIABILITY
              A. The limit of liability shown in the
                 Declarations for this coverage is our
                 maximum limit of liability for each person
                 injured in any one accident. This is the
                 most we will pay regardless of the number
                 of:
                 1. Insureds;
                 2. Claims made;
                 3. Vehicles or premiums shown in the
                     Declarations; or
                 4. Vehicles involved in the accident.
              B. No one will be entitled to receive duplicate
                 payments for the same elements of Ioss
                 under this coverage and:
                 1. Part A or Part C of this policy; or
                 2. Any Underinsured Motorists Coverage
                     provided by this policy.

             OTI-IER INSURANCE
             If there is other applicable auto medical
             payments insurance we will pay only our
             share of the loss. Our share is the proportion
             that our limit of liability bears to the total of all
             applicable limits. However, any insurance we
             provide with respect to a vehicle you do not
             own, including any vehicle while used as a
             temporary substitute for your covered auto,
             shall be excess over any other collectible
             auto insurance providing payments for
             medical or funeral expenses.


                    PART C - UNINSURED I
                  UNDERINSURED MOTORIST
                        COVERAGE

             INSURING AGREEMENT
             A. We will pay compensatory damages which
                an Insured is legally entitled to recover
                from the owner or operator of an
                uninsured motor vehicle or
                underinsured motor vehicle because of
                bodily injury:


                                      13
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 30 of 67


              1. Sustained by an insured; and
              2. Caused by an accident.
              The owner's or operator's Iiability for these
              damages must arise out of the ownership,
              maintenance or use of the uninsured
              motor vehicle or underinsured motor
              vehicle.
              Any judgment for damages arising out of a
              suit brought without our written consent is
              not binding on us.
              We will pay under this coverage only after
              the limits of liability under any bodily injury
              liability bonds or policies applicabie to the
              underinsured motor vehicle have been
              exhausted by payment of judgments or
              settlements.
           B. Insured as used in this Part means:
              1. You or any family member.
              2. Any other person occupying your
                  covered auto.
              3. Any person for damages that person is
                  entitled to recover because of bodily
                 injury to which this coverage applies
                  sustained by a person described in
                  Paragraph 1. or 2. above.
           C. Uninsured motor vehicle means a land
              motor vehicle or trailer of any type:
              1. To which no bodily injury liability bond
                 or policy applies at the time of the
                  accident.
              2. Which is a hit-and-run vehicle whose
                 operator or owner cannot be identified
                 and which hits or which causes an
                 accident resulting in bodily injury
                 without hitting:
                 a. You or any family member;
                 b. A vehicle which you or any family
                      member are occupying; or
                 c. Your covered auto.
                 If there is no physical contact with the
                 vehicle causing the accident the
                 insured must prove by a fair prepon-
                 derance of the evidence that the
                 injuries resuited from the negligence of
                 an unidentified motorist.

                                  14
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 31 of 67


                3. To which a bodily injury liability bond or
                   policy applies at the time of the accident
                   but the bonding or insuring company:
                   a. Denies coverage; or
                   b. Is or becomes insolvent.
                However, uninsured motor vehicle does
                not include any vehicle or equipment
                owned or operated by a self-insurer under
                any applicable motor vehicle law, except a
                self-insurer which is or becomes insolvent.

                Underinsured motor vehicle means a
                land motor vehicle or trailer of any type
                for which the sum of the limits of liability
                under all bodily injury liability bonds or
                policies applicable at the time of the
                accident is less than the limit of liability for
                this coverage.
                However, underinsured motor vehicle
                does not include any vehicle or equipment:
                1. To which a liability bond or policy
                    applies at the time of the accident but
                    the bonding or insuring company:
                    a. Denies coverage; or
                    b. Is or becomes insolvent.
                2. Owned or operated by a self-insurer
                    under any applicable motor vehicle law.
                In addition, neither uninsured motor
                vehicle nor underinsured motor vehicle
                includes any vehicle or equipment:
                1. Owned by or furnished or available for
                   your regular use.
                2. Owned by any governmental unit or
                   age ncy.
                3. Operated on rails or crawler treads.
                4. Designed mainly for use off public
                   roads while not on public roads.
                5. While located for use as a residence or
                   premises.

             EXCLUSIONS
             A. We do not provide
                Uninsured/Underinsured Motorists
                Coverage for bodily injury sustained:
                1. By an insured while occupying, or

                                     15
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 32 of 67


                    when struck by, any motor vehicle
                   owned by that insured which is not
                   insured for this coverage under this
                   policy. This includes a traiier of any
                   type used with that vehicle.
               2. By any famiiy member while
                   occupying, or when struck by, any
                   motor vehicle you own which is insured
                   for this coverage on a primary basis
                   under any other policy.
           B. We do not provide
               Uninsured/Underinsured Motorists
               Coverage for bodily injury sustained by
               any insured:
               1. If that insured or the legal represen-
                   tative settles the bodiiy injury claim
                  and such settlement prejudices our
                  right to recover payment. However, this
                  Exclusion (13.1.) does not apply with
                  respect to damages an Insured is
                  legally entitled to recover from the
                  owner or operator of an underinsured
                  motor vehicie.
              2. While occupying your covered auto
                  when it is being used as a public or
                  livery conveyance. This Exclusion
                  (113.2.) does not apply to a share-the-
                  expense car pool.
              3. Using a vehicle without a reasonable
                  belief that that insured is entitled to do
                  so. This Exclusion (B.3.) does not apply
                  to a famiiy member using your
                  covered auto which is owned by you.
           C. This coverage shall not apply directly or
              indirectly to benefit any insurer or self-
              insurer under any of the following or
              similar law:
              1. Workers' compensation law; or
              2. Disability benefits law.
           D. We do not provide
              Uninsured/Underinsured Motorists
              Coverage for punitive or exemplary
              damages.



                                  16
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 33 of 67


             LIMIT OF LIABILITY
             A. The limit of liability shown in the
                 Declarations for each person for
                 Uninsured/Underinsured Motorists
                 Coverage is our maximum limit of liability
                 for all damages, including damages for
                 care, loss of services or death, arising out
                 of bodily injury sustained by any one
                 person in any one accident. Subject to this
                 limit for each person, the limit of liability
                 shown in the Declarations for each
                 accident for Uninsured/Underinsured
                 Motorists Coverage is our maximum limit
                of liability for all damages for bodily injury
                 resulting from any one accident. This is
                 the most we will pay regardless of the
                 number of:
                 1. Insureds;
                 2. Claims made;
                 3. Vehicles or premiums shown in the
                    Declarations; or
                4. Vehicles involved in the accident.
             B. The limit of liability shall be reduced by all
                sums:
                1. Paid because of the bodily injury by or
                    on behalf of persons or organizations
                    who may be legally responsible. This
                    includes all sums paid under Part A;
                    and
                2. Paid or payable because of the bodily
                    injury under any workers' compen-
                    sation law or similar law.
             C. No one will be entitled to receive duplicate
                payments for the same elements of loss
                under this coverage and Part A or Part B
                of this policy.
             D. We will not make duplicate payment under
                this coverage for any element of loss for
                which payment has been made by or on
                behalf of persons or organizations who
                may be legally responsible.
             E. We will not pay for any element of loss if a
                person is entitled to receive payment for
                the same element of loss under any of the
                following or similar law:

                                    17
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 34 of 67


               1. Workers' compensation law; or
               2. Disability benefits law.

            OTHER INSURANCE
            If there is other applicable insurance available
            under one or more policies or provisions of
            coverage that is similarto the insurance
            provided under this endorsement:
            A. Any recovery for damages under all such
                policies or provisions of coverage may
                equal but not exceed the highest
                applicable limit for any one vehicle under
                any insurance providing coverage on a
                primary, secondary or excess basis.
            B. Subject to Paragraph A. above, with
                respect to bodily injury to an insured:
                1. While occupying a vehicle owned by
                   that insured, only the
                   Uninsured/Underinsured Motorists
                   Coverage applicable to that vehicle will
                   apply, and no other policies or
                   provisions of coverage will apply.
                2. While occupying a vehicle not owned
                   by that insured, including any vehicle
                   while used as a temporary substitute
                   for your covered auto, or while not
                   occupying any vehicle, the following
                   priorities of recovery apply:

              First      The Uninsured/Underinsured
                         Motorists Coverage applicable to
                         the vehicle the insured was
                         occupying at the time of the
                         accident.

              Second Any policy affording
                     Uninsured/Underinsured
                     Motorists Coverage to the
                     insured as a named insured.

              Third     Any policy affording
                        Uni nsured/U nderinsured
                        Motorists Coverage to the
                        insured as a famlly member.



                                  18
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 35 of 67


              C. With respect to the second and third
                 priorities, we will pay only our share of the
                 loss. Our share is the proportion that our
                 limit of liability bears to the total of all limits
                 applicable on the same level of priority.

              ARBITRATION
              If we and an insured do not agree:
              1. Whether that person is legally entitled to
                 recover damages under this Part; or
              2. As to the amount of the damages;
              then the matter may be arbitrated. However,
              both parties must agree to arbitration.
              If the amount of damages the insured
              demands is $40,000 or less, the matter or
              matters upon which either party do not agree
             shall be settled by a single arbitrator. In this
             event, each party will:
             1. Pay the expenses it incurs; and
             2. Bear the expenses of the arbitrator
                 equally.
             If the amount of damages the Insured
             demands exceeds $40,000, each party will
             select an arbitrator.
              The two arbitrators will select a third. If they
              cannot agree within 30 days, either may
             request that selection be made by a judge of
    ~        a court having jurisdiction. In this event, each
             party will:
             1. Pay the expenses it incurs; and
             2. Bear the expenses of the third arbitrator
                 equally.
             Unless both parties agree otherwise,
             arbitration will take place in the county in
             which the insured lives. Local rules of law as
             to procedure and evidence will apply. Any
             decision agreed to by the arbitrator(s) will be
             binding as to:
             1. Whether the insured is legally entitled to
                recover damages; and
             2. The amount of damages.

             UNDERINSURED MOTORIST
             CONVERSION COVERAGE
             If the Declarations indicate that Underinsured

                                       19
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 36 of 67


            Motorists Conversion Coverage applies, the
            following provisions apply:
            A. The definition of underinsured motor
                vehicle is replaced by the following:
                Underinsured motor vehicle means a
                land motor vehicle or trailer of any type
                for which the sum of all payments received
                by or on behalf of the insured, from or on
                behalf of any persons or organizations
                who may be legally responsible, is less
                than the fair, just and reasonable damages
                of the insured.
            B. With respect to coverage provided under
                the above definition of underinsured
                motor vehicle, Paragraph B. of the Limit
                Of Liability provision does not apply.


                  PART D - COVERAGE FOR
                  DAMAGE TO YOUR AUTO

            INSURING AGREEMENT
            A. We will pay for direct and accidental loss
               to your covered auto or any non-owned
               auto, including their equipment, minus any
               applicable deductible shown in the
               Declarations. If loss to more than one
               your covered auto or non-owned auto
               results from the same collision, only the
               highest applicable deductible will apply.
               We will pay for loss to your covered auto
               caused by:
               1. Other than collision only if the
                   Declarations indicate that Other Than
                   Collision Coverage is provided for that
                   auto.
               2.  Collision   only if the Declarations
                   indicate that Collision Coverage is
                   provided for that auto.
               If there is a loss to a non-owned auto, we
               will provide the broadest coverage
               applicable to any your covered auto
               shown in the Declarations.
            B. Collision means the upset of your
               covered auto or a non-owned auto or

                                  oull
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 37 of 67


                their impact with another vehicle or object.
                 Loss caused by the following is considered
                other than collision:
                1. Missiles or falling objects;
                2. Fire;
                3. Theft or larceny;
                4. Explosion or earthquake;
                5. Windstorm;
                6. Hail, water or flood;
                7. Malicious mischief or vandalism;
                8. Riot or civil commotion;
                9. Contact with bird or animal; or
                10.Breakage of glass.
                If breakage of glass is caused by a
                collision, you may elect to have it
                considered a loss caused by collision.
             C. Non-owned auto means:
                1. Any private passenger auto, pickup,
                    van or trailer not owned by or
                    furnished or available for the regular
                    use of you or any family member
                    while in the custody of or being
                    operated by you or any family
                    member; or
                2. Any auto or trailer you do not own
                    while used as a temporary substitute
                    for your covered auto which is out of
                    normal use because of its:
                    a. Breakdown;
                    b. Repair;
                    c. Servicing;
                    d. Loss; or
                    e. Destruction.
             D. We will pay under Other Than Collision
                Coverage for the cost of repairing or
                replacing damaged safety glass on your
                covered auto without a deductible. We
                will pay only if:
                1. The Declarations indicate that Other
                    Than Collision or Comprehensive
                    Coverage applies; and
                2. A specific premium charge for Full
                    Safety Glass (Full Glass) Coverage is
                    shown in the Declarations.


                                   21
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 38 of 67


            LIMITED TRANSPORTATION EXPENSES
            In addition, we will pay up to $20 per day, to
            a maximum of $300, for transportation
            expenses incurred by you. This applies only
            in the event of the total theft of your covered
            auto. We will pay only transportation
            expenses incurred during the period:
            1. Beginning 48 hours after the theft is
                reported to the police; and
            2. Ending when your covered auto is
                returned to use or we pay for its loss.
            We will not pay for the cost of transportation
            incurred by an Insured if there is a theft of
            only a trailer.

           EXCLUSIONS
           We will not pay for:
           1. Loss to your covered auto or any non-
               owned auto which occurs while it is being
               used as a public or livery conveyance.
               This Exclusion (1.) does not apply to a
               share-the-expense car pool.
           2. Damage due and confined to:
               a. Wear and tear;
               b. Freezing;
               c. Mechanical or electrical breakdown or
                  failure; or
               d. Road damage to tires.
               This Exclusion (2.) does not apply if the
               damage results from the total theft of your
              covered auto or any non-owned auto.
           3. Loss due to or as a consequence of:
               a. Radioactive contamination;
              b. Discharge of any nuclear weapon (even
                  if accidental);
              c. War (declared or undeclared);
              d. Civil war;
              e. Insurrection; or
              f. Rebellion or revolution.
           4. Loss to any electronic equipment that
              reproduces, receives or transmits audio,
              visual or data signals. This includes but is
              not limited to:
              a. Radios and stereos;
              b. Tape decks;

                                  22
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 39 of 67


                c. Compact disk systems;
                d. Navigation systems;
                e. Internet access systems;
                f. Personal computers;
                g. Video entertainment systems;
                h. Telephones;
                i. Televisions;
                j. Two-way mobile radios;
                k. Scanners; or
                I. Citizens band radios.
                This Exclusion (4.) does not apply to
                electronic equipment that is permanently
                installed in your covered auto or any
                non-owned auto.
             5. Loss to tapes, records, disks or other
                media used with equipment described in
                Exclusion 4.
             6. A total Ioss to your covered auto or any
                non-owned auto due to destruction or
                confiscation by governmental or civil
                authorities.
                This Exclusion (6.) does not apply to the
                interests of Loss Payees in your covered
                auto.
             7. Loss to :
                a. A trailer, camper body, or motor home,
                    which is not shown in the Declarations;
                    or
                b. Facilities or equipment used with such
                    trailer, camper body or motor home.
                    Facilities or equipment include but are
                    not limited to:
                    (1) Cooking, dining, plumbing or refrig-
                       eration facilities;
                    (2)Awnings or cabanas; or
                    (3) Any other facilities or equipment
                       used with a trailer, camper body, or
                       motor home.
                This Exclusion (7.) does not apply to a:
                a. Trailer, and its facilities or equipment,
                    which you do not own; or
                b. Trailer,  camper body, or the facilities or
                    equipment in or attached to the trailer
                   or camper body, which you:


                                    23
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 40 of 67

                   (1)Acquire during the policy period; and
                   (2) Ask us to insure within 14 days after
                       you become the owner.
           8. Loss to any non-owned auto when used
               by you or any family member without a
               reasonable belief that you or that family
               member are entitled to do so.
           9. Loss to equipment designed or used for
               the detection or location of radar or laser.
           10.Loss to any custom furnishings or
               equipment in or upon any pickup or van.
               Custom furnishings or equipment include
               but are not limited to:
               a. Special carpeting or insulation;
               b. Furniture or bars;
               c. Height-extending roofs; or
               d. Custom murals, paintings or other
                  decals or graphics.
               This Exclusion (10.) does not apply to a
              cap, cover or bedliner in or upon any your
              covered auto which is a pickup.
           11.Loss to any non-owned auto being
               maintained or used by any person while
              employed or otherwise engaged in the
              business of:
              a. Selling;
               b. Repairing;
              c. Servicing;
              d. Storing; or
              e. Parking;
              vehicles designed for use on public
              highways. This includes road testing and
              delivery.
           12.Loss to your covered auto or any non-
              owned auto, located inside a facility
              designed for racing, for the purpose of:
              a. Competing in; or
              b. Practicing or preparing for;
              any prearranged or organized racing or
              speed contest.
           13.Loss to, or Ioss of use of, a non-owned
              auto rented by:
              a. You; or
              b. Any family member;
              if a rental vehicle company is precluded

                                  24
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 41 of 67


                 from recovering such loss or Ioss of use,
                 from you or that family member, pursuant
                 to the provisions of any applicable rental
                 agreement or state law.
              14.1-oss to your covered auto or any non-
                 owned auto due to diminution in value.

             LIMIT OF LIABILITY
             A. Our limit of liability for loss will be the
                 lesser of the:
                 1. Actual cash value of the stolen or
                     damaged property; or
                 2. Amount necessary to repair or replace
                    the property with other property of like
                     kind and quality.
                 However, the most we will pay for loss to:
                 1. Any non-owned auto which is a trailer
                    is $500.
                 2. Electronic equipment that reproduces,
                    receives or transmits audio, visual or
                    data signals, which is permanently
                    installed in the auto in locations not
                    used by the auto manufacturer for
                    installation of such equipment, is
                    $1,000.
             B. If a repair or replacement results in better
                than like kind or quality, we will not pay for
                the amount of the betterment.

              PAYMENT OF LOSS
              We may pay for loss in money or repair or
             replace the damaged or stolen property. We
              may, at our expense, return any stolen
             properry to:
              1. You; or
             2. The address shown in this policy.
             If we return stolen property we will pay for
             any damage resulting from the theft. We may
             keep all or part of the property at an agreed
             or appraised value.
             If we pay for loss in money, our payment will
             include the applicable sales tax for the
             damaged or stolen property.



                                    25
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 42 of 67


            LOSS PAYABLE CLAUSE
            Loss or damage under this policy shall be
            paid, as interest may appear, to you and the
            loss payee shown in the Declarations. This
            insurance with respect to the interest of the
            loss payee, shall not become invalid because
            of your fraudulent acts or omissions unless
            the Ioss results from your conversion,
            secretion or embezzlement of your covered
            auto. However, we reserve the right to cancel
            the policy as permitted by policy terms and
            the cancellation shall terminate this
            agreement as to the Ioss payee's interest. We
            will give the same advance notice of cancel-
            lation to the Ioss payee as we give to the
            named insured shown in the Declarations.
            When we pay the loss payee we shall, to the
            extent of payment, be subrogated to the loss
            payee's rights of recovery.

            NO BENEFITTO BAILEE
            This insurance shall not directly or indirectly
            benefit any carrier or other bailee for hire.

           OTHER SOURCES OF RECOVERY
           If other sources of recovery also cover the
           loss, we will pay only our share of the loss.
           Our share is the proportion that our limit of
           liability bears to the total of all applicable
           limits. However, any insurance we provide
           with respect to a non-owned auto shall be
           excess over any other collectible source of
           recovery including, but not limited to:
           1. Any coverage provided by the owner of
               the non-owned auto;
           2. Any other applicable physical damage
               insurance;
           3. Any other source of recovery applicable to
               the loss.

           APPRAISAL
           A. If we and you do not agree on the amount
              of loss, either may demand an appraisal of
              the loss. In this event, each party will
              select a competent and impartial
              appraiser. The two appraisers will select
                                   26
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 43 of 67


                 an umpire. The appraisers will state
                 separately the actual cash value and the
                 amount of Ioss. If they fail to agree, they
                 will submit their differences to the umpire.
                 A decision agreed to by any two will be
                 binding. Each party will:
                 1. Pay its chosen appraiser; and
                 2. Bear the expenses of the appraisal and
                     umpire equally.
              B. We do not waive any of our rights under
                 this policy by agreeing to an appraisal.


                  PART E- DUTIES AFTER AN
                     ACCIDENT OR LOSS

             We have no duty to provide coverage under
             this policy if the failure to comply with the
             following duties is prejudicial to us:
             A. We must be notified promptly of how,
                 when and where the accident or loss
                 happened. Notice should also include the
                 names and addresses of any injured
                 persons and of any witnesses.
             B. A person seeking any coverage must:
                 1. Cooperate with us in the investigation,
                    settlement or defense of any claim or
                    suit.
                 2. Promptly send us copies of any notices
                    or legal papers received in connection
                    with the accident or loss.
                 3. Submit, as often as we reasonably
                    require:
                    a. To physical exams by physicians we
                        select. We will pay for these exams.
                    b. To examination under oath and
                        subscribe the same.
                 4. Authorize us to obtain:
                    a. Medical reports; and
                    b. Other pertinent records.
                 5. Submit a proof of Ioss when required
                    by us.
             C. A person seeking Uninsured /
                 Underinsured Motorists Coverage must
                 also:

                                    27
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 44 of 67


               1. Promptly notify the police if a hit-and-
                  run driver is involved.
               2. Promptly send us copies of the legal
                  papers if a suit is brought.
            D. A person seeking Coverage For Damage
               To Your Auto must also:
               1. Take reasonable steps after Ioss to
                  protect your covered auto or any non-
                  owned auto and their equipment from
                  further loss. We will pay reasonable
                  expenses incurred to do this.
               2. Promptly notify the police if your
                  covered auto or any non-owned auto
                  is stolen.
               3. Permit us to inspect and appraise the
                  damaged property before its repair or
                  disposal.


             PART F - GENERAL PROVISIONS

            BANKRUPTCY
            Bankruptcy or insolvency of the insured shall
            not relieve us of any obligations under this
            policy.

           CHANGES
           A. This policy contains all the agreements
               between you and us. Its terms may not be
               changed or waived except by
               endorsement issued by us.
           B. If there is a change to the information
               used to develop the policy premium, we
               may adjust your premium. Changes
               during the policy term that may result in a
               premium increase or decrease include, but
               are not limited to, changes in:
               1. The number, type or use classification
                  of insured vehicles;
               2. Operators using insured vehicles;
               3. The place of principal garaging of
                  insured vehicles;
               4. Coverage, deductible or limits.
           If a change resulting from A. or B. requires a
           premium adjustment, we will make the

                                 29
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 45 of 67


             premium adjustment in accordance with our
             manual rules.
             C. If we make a change which broadens
                coverage under this edition of your policy
                without additional premium charge, that
                change will automatically apply to your
                policy as of the date we implement the
                change in your state. This Paragraph (C.)
                does not apply to changes implemented
                with a general program revision that
                includes both broadenings and restrictions
                in coverage, whether that general program
                revision is implemented through
                introduction of:
                1. A subsequent edition of your policy; or
                2. An Amendatory Endorsement.

             FRAUD
             We do not provide coverage for any insured
             who has made fraudulent statements or
             engaged in fraudulent conduct in connection
             with any accident or loss for which coverage
             is sought under this policy.

             LEGAL ACTION AGAINST US
             A. No legal action may be brought against us
                until there has been full compliance with
                all the terms of this policy. In addition,
                under Part A., no legal action may be
                brought against us until:
                1. We agree in writing that the insured
                    has an obligation to pay; or
                2. The amount of that obligation has been
                    finally determined by judgment after
                    trial.
             B. No person or organization has any right
                under this policy to bring us into any
                action to determine the liability of an
                Insured.

             OUR RIGHTTO RECOVER PAYMENT - Part
             A, B and D Only
             A. If we make a payment under this policy
                and the person to or for whom payment
                was made has a right to recover damages

                                  29
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 46 of 67

               from another we shall be subrogated to
               that right. That person shall do:
               1. Whatever is necessary to enable us to
                   exercise our rights; and
               2. Nothing after Ioss to prejudice them.
               However, our rights in this Paragraph (A.)
               do not apply under Part D, against any
               person using your covered auto with a
               reasonable belief that that person is
               entitled to do so.
            B. If we make a payment under this policy
               and the person to or for whom payment is
               made recovers damages from another,
               that person shall:
               1. Hold in trust for us the proceeds of the
                   recovery; and
               2. Reimburse us to the extent of our
                   payment.
            C. This provision does not apply to Part B-
               Medical Payments Coverage.

            OUR RIGHTTO RECOVER PAYMENT —
            Part C Only
            With respect to Part C-
            Uninsured/Underinsured Motorist
            Coverage:
            A. We may require the insured to hold in trust
               all rights against third parties.
            B. If we make payment under this policy and
               the person to or for whom payment was
               made has a right to recover damages from
               another we may require that person to
               exercise that person's right to recover
               damages against a third parry and
               reimburse us out of any recovery to the
               extent of our payment.
            C. This provision does not apply with respect
               to damages caused by an accident with an
               underinsured motor vehicie.

            POLICY PERIOD AND TERRITORY
            A. This policy applies only to accidents and
               losses which occur:
               1. During the poiicy period as shown in
                  the Declarations; and
               2. Within the policy territory.
                                  30
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 47 of 67

             B. The policy territory is:
                1. The United States of America, its
                   territories or possessions;
                2. Puerto Rico; or
                3. Canada.
                This policy also applies to loss to, or
                accidents involving, your covered auto
                while being transported between their
                ports.

             TERMINATION
             A. Cancellation
                This policy may be cancelled during the
                policy period as follows:
                1. The named Insured shown in the
                   Declarations may cancel by:
                   a. Returning this policy to us; or
                   b. Giving us advance written notice of
                       the date cancellation is to take
                       effect.
                2. We may cancel by mailing by registered
                   or certified mail or United States Post
                   Office certificate of mailing to the
                   named insured shown in the
                   Declarations at the address shown in
                   this policy:
                   a. At least 15 days notice if cancellation
                       is for nonpayment of the first
                       premium, and this is not a renewal
                       or continuation'policy;
                   b. At least 10 days notice:
                       (1)If cancellation is for nonpayment
                           of premium other than as
                           described in A.2.a. above; or
                       (2)If cancellation is due to material
                           misrepresentation and notice is
                           mailed during the first 60 days
                           this policy is in effect and this is
                           not a renewal or continuation
                           policy; or
                   c. At least 45 days notice in all other
                       cases.
                3. After this policy is in effect for 60 days,
                   or if this is a renewal or continuation
                   policy, we will cancel only:

                                    31
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 48 of 67


                  a. For nonpayment of premium; or
                  b. If your driver's license or that of:
                      (1)Any driver who lives with you; or
                      (2)Any driver who customarily uses
                         your covered auto;
                      has been revoked. This must have
                      occurred:
                      (a)During the policy period; or
                     (b)Since the last anniversary of the
                         original effective date if the policy
                         period is other than 1 year; or
           B. Nonrenewal
              If we decide not to renew or continue this
              policy, we will mail notice by registered or
              certified mail or United States Post Office
              certificate of mailing to the named
              insured shown in the Declarations at the
              address shown in this policy. Notice will be
              mailed at least 60 days before the end of
              the policy period. Subject to this notice
              requirement, if the policy period is:
              1. Less than 6 months, we will have the
                  right not to renew or continue this
                  policy every 6 months, beginning 6
                  months after its original effective date.
              2. 6 months or longer, but less than one
                  year, we will have the right not to renew
                  or continue this policy at the end of the
                  policy period.
              3. 1 year or Ionger, we will have the right
                  not to renew or continue this policy at
                  each anniversary of its original effective
                  date.
           C. Automatic Termination
              If we offer to renew or continue and you
              or your representative do not accept, this
              policy will automatically terminate at the
              end of the current policy period. Failure to
              pay the requireo renewal or continuation
              premium when due shall mean that you
              have not accepted our offer.
              We will mail or deliver any premium billing
              notice for renewal or continuation of this
              policy to the named insured shown in the
              Declarations at the address shown in this

                                   32
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 49 of 67

                policy not less than 30 days in advance of
                the renewal date or anniversary date of
                this policy.
                If you obtain other insurance on your
                covered auto, any similar insurance
                provided by this policy will terminate as to
                that auto on the effective date of the other
                insurance.
             D. Other Terminatlon Provisions
                1. We may deliver any notice instead of
                    mailing it. Proof of mailing of any notice
                    shall be sufficient proof of notice.
                2. If this policy is cancelled, you may be
                    entitled to a premium refund. If so, we
                    will send you the refund. The premium
                    refund, if any, will be computed
                    according to our manuals. However,
                    making or offering to make the refund is
                    not a condition of cancellation.
                3. The effective date of cancellation stated
                    in the notice shall become the end of
                    the policy period.

             TRANSFER OF YOUR INTEREST IN THIS
             POLICY
             A. Your rights and duties under this policy
                may not be assigned without our written
                consent. However, if a named insured
                shown in the Declarations dies, coverage
                will be provided for:
                1. The surviving:
                    a. Spouse; or
                    b. Party who has joined in a civil union
                        with the named insured recognized
                        under Connecticut law;
                    if resident in the same household at the
                   time of death. Coverage applies to the
                    spouse or party who has joined in a
                    civil union with the named Insured as
                   if a named insured shown in the
                   Declarations; and
                2. The legal representative of the
                    deceased person as if a named
                   insured shown in the Declarations.
                   This applies only with respect to the

                                    cx7
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 50 of 67


                  representative's legal responsibility to
                  maintain or use your covered auto.
            B. Coverage will only be provided until the
               end of the policy period.

            TWO OR MORE AUTO POLICIES
            If this policy and any other auto insurance
            policy issued to you by us apply to the same
            accident, the maximum limit of our liability
            under all the policies shall not exceed the
            highest applicable limit of liability under any
            one policy.


            IN WITNESS Whereof, we have caused this
            policy to be executed and attested.




                       ~.~~•
                       Bruce Arneson, President




                   ~             4 gtQ
                     William Lockhorn, Chairman


           (ISO PP 00 01 01 05, PP 04 91 01 05, PP 01
           54 08 06, PP 13 01 12 99, PP 03 15 06 94,
            PP 03 05 08 86)
           Copyright, Insurance Services Office, Inc., 2003.




                                     34
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 51 of 67




                        Exhibit "C"
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 52 of 67


              THE FOLLOWING ENDORSEMENT ONLYAPPLIES IF
                   FORM 0906-2 APPEARS ON THE POLICY
                             DECLARATIONS

                  RENTAL REIMBURSEMENT /
                 TRANSPORTATION EXPENSES
             In consideration of the premium charged and
             paid, we will pay for:
             A. Temporary transportation expenses
                incurred by you in the event of Ioss to
                 your covered auto. We will pay for such
                 expenses if the loss is caused by:
                 1. Other than collision only if the
                    Declarations indicate that Other Than
                    Collision Coverage is provided for any
                    your covered auto.
                2. Collision only if the Declarations
                    indicate that Collision Coverage is
                    provided for any your covered auto.
             B. Loss of use expenses for which you become
                legally responsible in the event of loss to a
                non-owned auto. We will pay for loss of
                use expenses if the loss is caused by:
                1. Other than collision only if the
                    Declarations indicate that Other Than
                    Collision Coverage is provided for any
                    your covered auto.
                2. Collision only if the Declarations
                    indicate that Collision Coverage is
                    provided for any your covered auto.
             C. We will pay only expenses beginning when
                the auto is withdrawn from use for more
                than 24 hours. Our payment will be limited
                to that period of time reasonably required
                to repair or replace your covered auto or
                the non-owned auto.
             D. The limit of liability shall not exceed the limit
                shown for this coverage in the Declarations.
                The total payment under this endorsement
                shall not exceed the actual cash value of
                your covered auto or non-owned auto at
                the time of Ioss. We will pay only if you rent
                an auto from a licensed rental car agency.
             0906-2 (01/09) Includes copyrighted materials fr+om
             Insurance Services Office, Inc., with its permission.

                                       35
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 53 of 67


             THE FOLLOWING ENDORSEMENT ONLYAPPLIES IF
                  FORM 0906-3 APPEARS ON THE POLICY
                            D ECLARATIONS


                TOWING AND LABOR COSTS
                      COVERAGE

            PP03030486

            We will pay towing and labor costs necessary
            because of the disablement of your covered
            auto or a non-owned auto. The limit of
            liability shall not exceed the limit shown for
            this coverage in the Declarations. The labor
            must be performed at the place of
            disablement.

            0906-3 (01/09) Copyright, Insurance Services Offices,
            Inc., 1985,1992.




            THE FOLLOWING ENDORSEMENT ONLYAPPLIES IF
                 FORM 0906-4 APPEARS ON THE POLICY
                           DECLARATIONS


                STATED AMOUNT COVERAGE

           PP 03 08 06 94

           NOTICE
           The amount shown in the Declarations is
           not necaessarily the amount you will
           receive at the time of loss or damage for
           the described property. PLEASE refer to
           the Llmit of Llability provision below.
           With respect to the Coverage(s) shown as
           applicable to a vehicle described in the
           Declarations, the Limit of Liability provision in
           Part D- Coverage for Damage to Your Auto is
           replaced by the following:
           LIMIT OF LIABILITY
           A. Our limit of liability for loss will be the
              lesser of the:
              1. Amount shown in the Declarations.

                                     36
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 54 of 67


                2. Actual cash value of the stolen or
                    damaged property; or
                3. Amount necessary to repair or replace
                    the property with other property of like
                    kind and quality.
                Our payment for loss will be reduced by
                any applicable deductible shown in the
                Declarations. If loss to more than one
                your covered auto results from the same
                collision, only the highest applicable
                deductible will apply.
             B. If a repair or replacement results in better
                than like kind or quality, we will not pay for
                the amount of the betterment.

             0906-4 (01/09) Copyright, Insurance Services ONice,
             Inc.,1993.




              THE FOLLOWING ENDORSEMENT ONLYAPPLIES IF
                   FORM 0906-6 APPEARS ON THE POLICY
                             DECLARATIONS


                  CUSTOMIZING EQUIPMENT
                         COVERAGE
                  (ADDITIONAL EQUIPMENT)

             P P 03 - 18 01 05

             With respect to coverage provided by this
             endorsement, the provisions of the policy
             apply unless modified by the endorsement.
             A. Exclusion 10. of Part D- Coverage For
                Damage To Your Auto does not apply to
                coverage provided by this endorsement.
             B. With respect to a vehicle for which the
                Declarations indicates that Customizing
                Equipment Coverage or Additional
                Equipment Coverage applies, we will pay
                for direct and accidental loss to custom
                furnishings or equipment including, but not
                limited to:
                1. Special carpeting or insulation;
                2. Furniture or bars;

                                     37
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 55 of 67

               3. Height-extending roofs; or
               4. Custom murals, paintings, or other
                  decals or graphics.
            C. This coverage does not apply to
               furnishings or equipment that are excluded
               from coverage under Exdusions 4., 5., 7.
               or 9. of Part D.

            0906-6 (01/09) Copyright, Insurance Services Office,
            Inc., 2003.




            THE FOLLOWING ENDORSEMENT ONLYAPPLIES IF
                 FORM 0906-8 APPEARS ON THE POLICY
                           DECLARATIONS


                NAMED DRIVER EXCLUSIQN

           If you have asked us in your application to
           exclude any person from coverage under this
           policy, then we will not provide coverage for
           any claim arising from an accident or loss
           involving your covered auto or non-owned
           auto that occurs while it is being operated by
           the excluded person. This includes any claim .
           for damages made against you, famiiy
           member or any other person or organization
           that is liable for an accident arising out of the
           operation of your covered auto or non-
           owned auto by the excluded driver. This
           includes any claim for damages for any
           negligence, which may be imputed by law to
           you or a famiiy member arising out of the
           maintenance, operation or use of a motor
           vehicle by the excluded person.

           This Endorsement does not apply to Part C. —
           Uninsured/Underinsured Motorist Coverage.

           The provisions of this endorsement supersede
           and exclude from the policy any contrary
           provision(s).

           0906-8 (01 /09)


                                     39
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 56 of 67


              THE FOLLOWING ENDORSEMENT ONLYAPPLIES IF
                   FORM 0906-9 APPEARS ON THE POLICY
                             DECLARATIONS


               NAMED NON-OWNER COVERAGE

              With respect to the individuals and coverages
              listed in the Declarations, the provisions of
              the policy apply unless modified by the
              endorsement.
              I. Definitions
                  The Definitions Section is amended as
                  follows:
                  A. The definitions of you and your are
                      replaced by the following:
                      Throughout this policy, you and your
                      refer to the individual named in the
                      Declarations.
                  B. The definition of family member is
                      replaced by the following:
                      Family member means a person
                      related to you by blood, marriage or
                      adoption, including a ward or foster
                      child, if:
                      1. The person is a resident of your
                          household; and
                      2. The Declarations indicate that
                          coverage is provided for the named
                          individual and family members.
                  C. The definition of your covered auto is
                      replaced by the following:
                      Your covered auto means a newly
                      acquired auto.
                  D. The definition of newly acquired auto
                      is replaced by the following:
                      Newly acquired auto means any of
                      the following types of vehicles on the
                      date you become the owner:
                      1. A private passenger auto; or
                      2. A pickup or van that:
                          (a)Has a Gross Vehicle Weight
                             Rating of 10,000 Ibs. or less; and
                          (b)Is not used for the delivery or
                             transportation of goods and
                             materials unless such use is:

                                     M,
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 57 of 67

                            (1) Incidental to your business
                                of maintaining or repairing
                                furnishings or equipment; or
                            (2) For farming or ranching.
                    This provision applies only:
                    1. If you acquire the vehicle during the
                         policy period; and
                    2. For 14 days after you become the
                        owner.
                    This insurance does not apply if other
                    insurance applies with respect to newiy
                    acquired vehicies.
            II. Part A- Liability Coverage
                Part A is amended as follows:
                A. The definition of Insured is amended
                    by deleting reference to famiiy
                    member.
                B. The Exclusions Section is amended as
                    follows:
                    1. Exclusion B.2. is replaced by the
                        following:
                        We do not provide Liability Coverage
                        for the ownership, maintenance or
                        use of any vehicle, other than your
                        covered auto, which is owned by
                        you.
                   2. The following exclusion is added:
                        We do not provide Liability Coverage
                        for the ownership, maintenance or
                        use of any vehicle, other than your
                        covered auto, which is furnished or
                        available for your reguiar use.
                C. OUT OF STATE COVERAGE
                   If an auto accident to which this policy
                   applies occurs in any state or province
                   other than where you reside, we will
                   interpret your policy for that accident
                   as follows:
                   If the state or province has:
                   1. A financial responsibility or similar
                       law specifying limits of liability for
                       bodiiy injury or property damage
                       higher than the limit shown in the
                       Declarations, your policy will provide
                       the higher specified limit.

                                  40
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 58 of 67


                      2. A compulsory insurance or similar
                          law requiring a nonresident to
                           maintain insurance whenever the
                           nonresident uses a vehicle in that
                           state or province, your policy will
                          provide at least the required
                          minimum amounts and types of
                           coverage.
                          No one will be entitled to duplicate
                          payments for the same elements of
                          Ioss.
              III. Part B- Medical Payments Coverage
                   Part B is amended as follows:
                   A. The definition of insured is amended
                      by deleting reference to family
                      member.
                   B. The Exclusions Section is amended as
                      follows:
                      1. Exclusion 5. is replaced by the
                          following:
                          We do not provide Medical
                          Payments Coverage for any Insured
                          for bodily injury sustained while
                          occupying or, when struck by, any
                          vehicle (other than your covered
                          auto) which is owned by you.
                      2. The following exclusion is added:
                          We do not provide Medical
                          Payments Coverage for any insured
                          for bodily injury sustained while
                          occupying, or when struck by any
                          vehicle, other than your covered
                          auto, which is furnished or available
                          for your regufar use.
                          However, this Exclusion (2.) does
                          not apply if the Declarations indicate
                          that the Vehicles Furnished Or
                          Available For Regular Use Exclusion
                          does not apply.
             IV. Part C- Uninsured / Underinsured
                  Motorists Coverage
                  Part C is amended as follows:
                  A. The definition of insured is amended
                     by deleting reference to family
                      member.

                                     41
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 59 of 67


               B. The definition of uninsured motor
                  vehicie is amended as follows:
                  1. Any reference to the state in which
                     your covered auto is plincipally
                     garaged is amended to read the
                     state in which you reside.
                  2. The hit-and-run vehicle section is
                     amended by deleting reference to
                     famiiy member.

            0906-9 (01/09) Includes copyrighted materials from
            Insurance Services Office, Inc., with its permission.




            THE FOLLOWING ENDORSEMENT ONLYAPPLIES IF
                FORM 0906-10 APPEARS ON THE POLICY
                           DECLARATIONS


             ADDITIONAL INSURED - LESSOR

            PP 03 19 08 86

            Any liability and any required no-fauit
            coverages afforded by this policy for your
            leased auto also apply to the lessor named
            in the Declarations as an additional insured.
            This insurance is subject to the following
            additional provisions:
            1. We will pay damages for which the lessor
                becomes legally responsible only if the
                damages arise out of acts or omissions of:
                (a)You or any family member, or
                (b)Any other person except the lessor or
                    any employee or agent of the lessor
                   using your leased auto.
            2. Your leased auto means:
                (a)An auto shown in the Declarations
                   which you lease for a continuous
                   period of at least six months under a
                   written agreement which requires you
                   to provide primary insurance for the
                   lessor, and
                (b) Any substitute or repiacement auto
                   furnished by the lessor named in the
                   Declarations.
                                      42
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 60 of 67

              3. If we terminate this policy, notice will also
                 be mailed to the lessor.
              4. The lessor is not responsible for payment
                 of premiums.
              5. The designation of the lessor as an
                 additional insured shall not operate to
                 increase our limits of liability.

              0906-10 (01/09) Copyright, Insurance Services Office,
              Inc.,1986.




              THE FOLLOWING ENDORSEMENT ONLYAPPLIES IF
                  FORM 0906-11 APPEARS ON THE POLICY
                             DECLARATIONS


                  SUSPENSION OF COVERAGE

             This policy has suspended coverage as of the
             effective date of this endorsement for the
             listed coverages and autos per the insureds
             request. If coverage is suspended for at least
             thirty (30) consecutive days, you may be
             entitled to a refund of premium.

             0906-11 (01/09) Includes copyrighted materials from
             Insurance Services Office, Inc., with its permission.




              THE FOLLOWING ENDORSEMENT ONLYAPPLIES IF
                  FORM 0906-12 APPEARS ON THE POLICY
                             DECLARATIONS


              REINSTATEMENT OF INSURANCE

             PP02020886

             The coverages that were suspended are
             reinstated as of the effective date of this
             endorsement.

             0906-12 (01l09) Copyright, Insurance Services Office,
             Inc.,1986.



                                       43
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 61 of 67


             THE FOLLOWING ENDORSEMENT ONLYAPPLIES IF
                 FORM 0906-16 APPEARS ON THE POLICY
                            DECLARATIONS


                FEDERAL EMPLOYEES USING
                  AUTOS IN GOVERNMENT
                       BUSINESS

            PP 03 01 08 86

            The following are not insured's under Part A:
            1. The United States of America or any of its
                agencies.
            2. Any person with respect to bodily injury
               or property damage resulting from the
               operation of an auto by that person as an
               employee of the United States
               Government. This applies only if the
               provisions of Section 2679 of Title 28,
               United States Code as amended, require
               the Attorney General of the United States
               to defend that person in any civil action
               which may be brought for the bodily
               injury or property damage.

            0906-16 (01/09) Copyright, Insurance Services
            Offlces, Inc.,1986,1992.




           Form 0906                     Connecticut (01 /09)

                                    44
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 62 of 67




                                           a

                               mni
                     OlnsuronceGroup




            Form 0906              Connecticut (01 /09)
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 63 of 67




                        Exhibit "D"
                    Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 64 of 67
pocuSign Envelope ID: 20A6A63F-E12D-4C51-A278-99D2C241B6BB

NA?v1ED DRIVER EXC.LUSION ENDORSEMErT SELEC7'ION N`l7RAi1(Form LI-2)

This endorzement forms a part of policy number: 5826708 issued to SAPRINA JEMISOIV


In consideration ofthe premium charged, we agree that insurance coverage is not afforded by this policy while any insured
vehicle is being used, driven, operated or manipulated by or under the care. custody or control of the Named Excluded
Driver(s), The Named Excluded Driver(s) is named on the declarations page of the policy.

In the event this Cornpany shall become obligated to pay nioney because of a loss as a result of an accident involving any
insured vehicle which is being operated by any excluded driver by this endorsement, the Named Insured agrees to reimburse
the Company for all cost and expenses paid or incurred by the Company.

]t is agreed that instuance coverage as provided under Bodily Injury Liability Coverage, Property Damage Coverage,
Comprehensive and Collision Coverage is not provided for any claim arising from an accident or loss involving a covered auto
or non-owned vehicle that occurs while being operated by an excluded driver. 7'his exclusion does not apply to Medical
Payments or Uninsured Motorist Coverages.


 FName                             _                   :Date Of Birth       `               {Relationship                          ~
 IHENRY JEMISON                                        108/29/1966                          ;5pouse




The Named Insured consents and agrees to the terms of this exclusion by signature below:A.~ditionally, the Narned lnsured
acknowledges and understands that the Named Driver Exclusion Endorsement•will reaisiPt in effect for the tam of the poliey
and for each renewal, reinstatement, substitute, modified, replacement or amtinded,pol;ie~, until the endorsement is withdrawn
by the Named Insured's written request. A coverage limitation is only briet'ly dexcribf4'Iiere. Only the policy provides a
complete description of the coverages and their limitations.                 , .... s
                                                                            {       ~:.
APPLICANT'S SIGNATURE POLICY #: S826708:                                     'f               DATE:

              Oy:


                                                                                               Dec-04-2014 1 17:06
                                                                                                               .__ ET        ...
  SAPRINA JEIvIlSON
 (If under 18, Guardian's Signature is required)




U-2 CT (03/7 4)
Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 65 of 67




                        Exhibit "E"
           Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 66 of 67
                                                                   OIvZNI INSL>RLNCE COIti4PA-NY
                                                                           PO BOX 105019
                                                                     ATLANTA, GA 30348-5019
                                                                PHONE: 800-727-6664 i FAX: 800-680-1904




BRUCE D. RLTBENSTEIN
124 JEFFERSON STREET
HA.RTFORD, CT 061.06




 September 07, 2D18




  Re: Insured:       S APRINIA JEWSON
      Claim Number: 2015-76033
      Policy Number: 5826708
      Date of Loss:  06t19/2015
 Dear BRLICE D. RUBENSTIIN,
 This is to confinn a copy of the law arit and Motion for Default Judgment filed by your office on 08/29/2018„ for an incident occumng on 06119;2015.
 A Bodily Injury Liability claim has been subrnitted under policy number 5826708 issued to SAPRINA JIIvIISON. We have concluded our
 investigation of this matter and have also reviewed tkie a~rplicable policy and underwritirig information. thrmi Insurarrce Company, who issued the
 applicnble policy, rospectfully denies Bodily lnjury Liabrhty coverage artsmg out of this matter for the following reasons.
 We understand Henry Jemiscar was the operator of the insrred vehicle at the lime of this accident.
 The policy provides, in pertinent part, as foliows:


 Coverage this policy provides ibr is hmited by a number oY exclusions. The exclusions list those risl:s tor which coverage is speciiically not provided.
 In particirlar please see Named Driver Exclusion Endorsement 0906-8 which states the following:
 NAMED DRIVER EXCLU;5I4N
 Ii'you have asked us in your application to exclude any person iiom coverage under this
 policy, then we will not provide coverage for any claim arising from an accident or loss
 involving your covered auto or non-owned auto that occurs while it is being operated by
 the excluded person. This includes any claim for damages made against you, family
 member or any other person or organization that is liable for au accident arising out of the
 operation of yow covered auto or nonowned auto by the excluded driver. This
 includes a<ry claim for danrages for any negligence, which may be imputed by law to
 you or a family member arising out of the maintenance, operatiorr or use of a rnotor
 vehicle by the excluded person.
 Applying the fads of loss to the policy language, there is no Bodily Injury Liability for tlris niatter because Henry Jemison is an excluded <Iriver.
 Because Policy 5826708 does not provide coverage for this accident, Omni Indemnity Insurance Company will not be providing you a deferrse in the
 abovementioned laivsuit. This means that Omni Indemnity Insrrance Company will not be hiring an attomey to defend you in this matter. It will be
 solely your responsibility to respond to the lawsuit as necessary.
Should you have any other insurance coverage in vour household or that mav be applicable for this accident, and if you have not already done so,
please contact dtat carrier to place them on nottice. This will allow you to take the necessary sceps to protect yourself in this niatter.
If an additional lawsuit is filed against you, or if additional clairtrs are added to the abovementioned suit, please notify us immediatelv. In light of the
fact that there are claims being made agamst you that are not covered by the applicable policy, we suggest that you consider consulting with an
attomey—at your own expense—to adequatelyprotect your interests and advrse you in this matter. You also have the right to contribute personal
funds tomvard the settlernent of any claim.
Should you havc any additional information that mttv affect our decision, we ask that you piease contaci us immediately. In addition, please do not
hesitate to contact me with any questions.

 Randy Melton
          Case 3:19-cv-01381-AVC Document 1-1 Filed 09/06/19 Page 67 of 67

Claim Litigation Representative
On behalf of Omni Insurance Company
